 
 
I 
108th CONGRESS 2d Session 
H. R. 5177 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2004 
Mrs. Lowey introduced the following bill; which was referred to the Committee on International Relations 
 
A BILL 
To amend the Foreign Assistance Act of 1961 to provide assistance for developing countries to promote quality basic education and to establish the achievement of universal basic education in all developing countries as an objective of United States foreign assistance policy, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Education for All Act of 2004. 
2.FindingsCongress finds the following: 
(1)Throughout the world, an alarming number of children are not receiving primary education. At least 104,000,000 children ages 6 through 11 are not in school, and 57 percent of such children are girls. Another 150,000,000 children are at risk of dropping out before completing primary school, and at least 66 percent of such children are girls. At least 86 countries are unlikely to achieve the goal of 100 percent of children completing primary school by 2015. 
(2)The final report of the National Commission on Terrorist Attacks Upon the United States (hereafter in this section referred to as the Report) concluded that education that teaches tolerance, the dignity and value of each individual, and respect for different beliefs must be a key element in any global strategy to eliminate terrorism. 
(3)Extending the vision of educational opportunity described in the Report to all developing countries is critical to achieve the United Nations Millennium Development Goals and prevent the rise of violent extremism worldwide. 
(4)The Report concluded that the United States Government must offer an example of moral leadership in the world and offer parents and their children a vision of the future that emphasizes individual educational and economic opportunity. 
(5)At the World Education Forum held in Dakar, Senegal in 2000, the United States joined more than 180 other nations in committing to the goal of universal basic education by 2015. Universal completion of primary school and eliminating gender disparity in all levels of education not later than 2015 are part of the United Nations Millennium Development Goals. 
(6)According to the 2002 United Nations Development Programme Arab Human Development Report, 10,000,000 children between the ages of 6 through 15 in the Arab world do not attend school, and 2/3 of the 65,000,000 illiterate adults in the Arab world are women. At all educational stages, the most important challenge facing education in the Arab world is the declining quality of such education. 
(7)The Report noted that the United Nations has rightly equated literacy as freedom and that the international community is moving toward setting a goal of reducing by half the illiteracy rate in the Middle East by 2010, through the implementation of education programs targeting women and girls and supporting programs for adult literacy. 
(8)Basic education has been demonstrated to be fundamental to development. No country has reached sustained economic growth without achieving near universal primary education. Education reduces poverty and inequality, and lays the foundation for sound governance, civic participation, and strong institutions. 
(9)Investing in girls’ education delivers substantial returns not only in educational attainment but also in increasing women’s incomes, delaying the start of sexual activity, reducing infant mortality, increasing women’s political participation, and spurring economic growth. 
(10)The Report concluded that ensuring educational opportunity is essential to the efforts of the United States to defeat global terrorism and recommended that the United States Government should offer to join with other nations in generously supporting [spending funds] … directly on building and operating primary and secondary schools in those Muslim states that commit to sensibly investing financial resources in public education.. 
(11)Credible estimates indicate that at least an additional $7,000,000,000 to $10,000,000,000 per year of external development assistance is necessary for developing countries to achieve universal basic education by 2015. 
3.Assistance to achieve universal basic EducationThe Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) is amended by inserting after section 105 the following new section: 
 
105A.Universal basic Education 
(a)PurposeIt is the purpose of this section to ensure that the United States provides the resources and leadership to ensure a successful international effort to provide all children with a quality basic education in order to achieve the goal of universal basic education by 2015 agreed to at the World Education Forum held in Dakar, Senegal in 2000. 
(b)PolicyIt is the policy of the United States to work with foreign countries and international organizations to increase the global commitment to achieving universal basic education to— 
(1)assist developing countries committed to serious reforms to provide all children with a quality elementary education and secondary education; and 
(2)provide incentives to encourage reform of the education system and improve educational services in countries that lack such commitment. 
(c)PrinciplesIn developing the global commitment referred to in subsection (b), the policy of the United States shall be guided by the following principles: 
(1)United States resourcesTo lead a global commitment to achieving universal basic education, the United States shall commit substantial new resources for education in developing countries to inspire confidence in such countries that efforts to reform education in such countries will receive adequate resources. 
(2)Other major donorsThe United States Government shall encourage other donors to contribute commensurate amounts to support such a global commitment. 
(3)Private sector and nongovernmental participation and contributionsUnited States efforts in leading such a global commitment shall include explicit strategies to encourage and integrate contributions of strategic direction and financial resources from indigenous and international private sector and civil society organizations interested in supporting quality universal basic education efforts. 
(4)School access, quality, and completionUnited States assistance for basic education in developing countries shall seek to expand access to school for all children and to improve the quality of education in order to increase the number of children completing a basic education. 
(5)Coordination within the United States GovernmentA comprehensive strategy shall improve coordination and collaboration among all departments and agencies of the United States Government involved in education assistance to ensure efficient and effective use of the resources of the United States. 
(6)Coordination between Education and AIDS prevention effortsUnited States assistance shall support efforts to improve coordination between global health and education initiatives in United States Government programs and internationally to reduce the adverse impact of HIV/AIDS on education systems, teaching forces, and vulnerable children in developing countries. 
(7)Integration of Education plans within overall national economic strategiesUnited States policies and programs shall encourage poor countries to ensure that efforts are developed within an overall strategy of economic and market reforms to reduce poverty and spur sustained economic growth. 
(8)High standards of accountability and transparency in budgetingThe United States shall develop procedures to monitor the expenditure of funds allocated for the purposes described in this section, and shall only provide funds to the government of a foreign country only if such government has developed high standards of budget transparency, independent monitoring, and accountability. 
(d)DefinitionsIn this section: 
(1)AIDSThe term AIDS has the meaning given that term in section 104A(g). 
(2)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Appropriations and the Committee on Foreign Relations of the Senate and the Committee on Appropriations and the Committee on International Relations of the House of Representatives. 
(3)Basic EducationThe term basic education means an education, generally consisting of completion of 9–10 years of schooling, including early childhood development, primary education, some secondary education, teacher training, literacy training, and life skills training. 
(4)HIV/AIDSThe term HIV/AIDS has the meaning given that term in section 104A(g). 
(5)Education for all Fast Track InitiativeThe term Education for All Fast Track Initiative means the Fast Track Initiative launched in 2002 to mobilize donor resources to support Education for All, an international commitment launched in 1990 to bring the benefits of education to every individual. 
(6)Member States of the Group of EightThe term member states of the Group of Eight means the countries of Canada, France, Germany, Italy, Japan, Russia, the United Kingdom, and the United States. 
(e)Development and implementation of a comprehensive United States strategy on Education for all 
(1)Education for all Task ForceThe President shall establish an Education for All Task Force as described in this subsection. 
(2)PurposesThe purposes of the Task Force are— 
(A)to carry out the policy set out in subsection (b); and 
(B)to develop a unified strategy of the United States to promote universal basic education. 
(3)MembershipThe Task Force shall include the following members: 
(A)The Administrator of the United States Agency for International Development. 
(B)The Secretary of the Treasury. 
(C)The Secretary of Labor. 
(D)The Secretary of Education. 
(E)The Secretary of Health and Human Services. 
(F)The Secretary of Agriculture. 
(G)The Secretary of State. 
(H)The Chief Executive Officer of the Millennium Challenge Corporation. 
(I)The Coordinator of United States Government Activities to Combat HIV/AIDS Globally. 
(J)The National Security Advisor. 
(K)The National Economic Advisor. 
(4)Co-chairs and headquartersThe Task Force shall be co-chaired by the National Security Advisor and the National Economic Advisor, and the headquarters of the Task Force shall be located at both the National Security Council and the National Economic Council. 
(f)Unified strategy 
(1)ContentThe unified strategy developed by the Task Force should include a detailed description of the United States plan to promote universal basic education, including a description of the following elements: 
(A)The manner in which the resources of the United States shall be used to achieve universal basic education, including— 
(i)the efforts of the United States to coordinate an international effort to achieve universal basic education by 2015; 
(ii)the activities of the United States to leverage contributions from member states of the Group of Eight and other donors to provide universal basic education by 2015; and 
(iii)the assistance provided by the United States to leverage contributions from the private sector and civil society organizations to achieve universal basic education. 
(B)The efforts of the United States to coordinate with other donors to reduce duplication and waste at the global and country levels and ensure efficient coordination among all relevant departments and agencies of the United States Government. 
(C)The strategy of the United States to support efforts to overcome challenges to achieving universal basic education, including strategies to target hard-to-reach populations to promote education as a fundamental means to preventing the spread of HIV/AIDS, and to support efforts to reduce the adverse impact of HIV/AIDS on education systems. 
(2)Requirement to consultThe Task Force shall consult with nongovernmental organizations and individuals involved in the promotion and implementation of education assistance programs in developing countries to give such organizations and individuals an opportunity to contribute to, and comment on, the unified strategy to promote universal basic education developed by the Task Force. 
(3)Schedule for completion of strategyNot later than 180 days after the date of enactment of the Education for All Act of 2004, the Task Force shall submit the unified strategy to the President and to appropriate congressional committees. 
(g)National Education plans 
(1)AuthorityThe President is authorized to provide funds and other assistance to an eligible entity to assist a foreign country to create the policies, processes, or infrastructure to develop and implement a comprehensive national education plan as described in this subsection to allow all citizens of such country to access and complete basic education. 
(2)Eligible entityIn this subsection, the term eligible entity means— 
(A)the government of a foreign country; or 
(B)a person that the President determines is appropriate to receive assistance under this subsection. 
(3)Criteria for national Education plansAssistance may be provided under this subsection to an eligible entity to assist a foreign country that is developing a comprehensive, national education plan, or to encourage a foreign country to develop a comprehensive national education plan. Such a national education plan shall— 
(A)include explicit, credible strategies to achieve universal basic education; 
(B)be developed in accordance with the provisions of— 
(i)this section; 
(ii)the Education for All Fast Track Initiative; 
(iii)the Poverty Reduction Strategy Paper process administered by the World Bank and the International Monetary Fund; and 
(iv)the Millennium Challenge Act of 2003 (22 U.S.C. 7701 et seq.); 
(C)be developed and implemented in consultation with indigenous, nongovernmental organizations and civil society organizations; 
(D)demonstrate a clear commitment of political and financial resources to education by the foreign country to ensure that assistance made available under this subsection supplements, not supplants, the investment in education made by such country; 
(E)establish clear processes for the monitoring and tracking of funds committed to education, and clear standards for assessing progress toward achieving universal basic education; and 
(F)include special strategies to— 
(i)target hard-to-reach populations, especially girls, out-of-school youth, children with disabilities, orphans, refugees, populations in emergency situations, and children impacted by AIDS; 
(ii)improve coordination between education and other sectors, particularly the health sector, in order to address the role of education in preventing HIV/AIDS and other diseases and to specify efforts to minimize the adverse impact of the disease on school systems and children’s access to schooling; and 
(iii)ensure that schools provide quality education and are not incubators for violent extremism. 
(4)Activities supportedAssistance provided under this subsection may be used to support efforts to expand access and to improve the quality of basic education, including— 
(A)in a foreign country that has demonstrated a capacity to develop a national education plan, efforts to— 
(i)ensure an adequate supply of trained teachers, effective curriculum, and adequate infrastructure; 
(ii)build systems to provide continuing support, training, and professional development for all educators; 
(iii)eliminate fees for educational services, including fees for tuition, uniforms, and materials, and to provide access to education without additional costs to families; 
(iv)build systems to ensure continuing information collection, monitoring, and evaluation of education services and financing; and 
(v)ensure that schools are not incubators for violent extremism; and 
(B)in a foreign country that has not demonstrated a capacity to develop a national education plan, efforts to— 
(i)assist such country in developing such a capacity; 
(ii)assist civil society organizations, international organizations, and local governments that have demonstrated a commitment to education reform in implementing programs to provide basic education on a community level, with an emphasis on such programs that could be expanded if such country demonstrates a national commitment to basic education; and 
(iii)assist civil society organizations and international organizations to provide education in situations of humanitarian emergency or armed conflict. 
(4)Suspension of assistanceThe President may suspend the provision of all or part of the assistance provided under this subsection for a foreign country if there is substantial evidence that a government of such country— 
(A) 
(i)is not tracking and monitoring the use of foreign and domestic assistance to develop or implement a comprehensive, national education plan and making such tracking and monitoring information available to the public; or 
(ii)using such assistance for unauthorized purposes; and 
(B)fails to come forward with an immediate plan to address a deficiency described in clause (i) or (ii) of subparagraph (A). 
(h)Universal basic Education fellowship program 
(1)AuthorityThe Administrator of the United States Agency for International Development is authorized to establish an education fellowship program at the United States Agency for International Development to increase the expertise of the personnel of the Agency in promoting universal basic education and to carry out the provisions of this section. 
(2)Term of fellowshipAn individual may participate in a fellowship under this subsection for a term of not more than 3 years. 
(3)QualificationsAn individual is qualified to participate in a fellowship under this subsection if such individual has the specific expertise required— 
(A)to develop and implement the policies and programs of this section; and 
(B)to promote the exchange of knowledge and experience among the Agency, the education service delivery community, private business, and the academic and research communities. 
(i)Relationship to other lawsThe President shall exercise the authority provided in this section in accordance with other applicable law. 
(j)Authorization of appropriations 
(1)Authorization of appropriationsThere are authorized to be appropriated to the President to carry out the provisions of this section amounts as follows: 
(A)$500,000,000 for fiscal year 2005. 
(B)$1,000,000,000 for fiscal year 2006. 
(C)$1,500,000,000 for fiscal year 2007. 
(D)$2,000,000,000 for fiscal year 2008. 
(E)$2,500,000,000 for fiscal year 2009. 
(2)Availability of fundsAmounts made available under paragraph (1) are authorized to remain available until expended and are in addition to amounts otherwise available for such purposes.. 
 
